Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 02, 2018

The Court of Appeals hereby passes the following order:

A18A0767. DENISE QUINLAN v. CHATTAHOOCHEE POOLS, INC. et al.

      The Appellant’s Motion For Permission To Withdraw filed in the above-styled
case is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/02/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.